Citation Nr: 0302571	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  01-06 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for discoid lupus 
erythematosus, claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Department 
of Veterans Affairs (VA), Philadelphia, Pennsylvania, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for lupus and bilateral hearing 
loss.


FINDINGS OF FACT

1.  All evidence necessary for review of the claims has been 
obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to the claims, 
the evidence necessary to substantiate the claims, and what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.

2.  Competent evidence of a nexus between the diagnosis of 
discoid lupus erythematosus and the veteran's service, to 
include Agent Orange exposure, is not of record.

3.  The veteran currently has auditory thresholds greater 
than 40 decibels at 2000, 3000, and 4000 Hertz bilaterally, 
and speech recognition scores of 80 percent in the right ear 
and 60 percent in the left ear.

4.  The evidence reasonably shows that bilateral hearing loss 
had its origins in service.


CONCLUSIONS OF LAW

1.  Discoid lupus erythematosus was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, 
the RO has attempted to obtain all available records 
corresponding to medical treatment reported by the veteran.  
The Board notes that private treatment records referred to by 
the veteran are not of record.  The veteran specifically 
reported being treated at Temple Skin and Cancer Center from 
1978 to 1983, Lankenau Hospital from 1983 to 1985, Jefferson 
Hospital from 1985 to 1986, and Philadelphia VAMC from 1986 
to 1995.  All these facilities provided treatment for the 
veteran's skin condition.  Letters were sent on February 2001 
to all of the above referenced facilities seeking these 
records.

A March 2001 letter from the veteran indicated that he 
attempted to obtain his treatment records from Temple Skin 
and Cancer Center, dated from 1975 to 1983 and Lankenau 
Hospital, dated from 1983 to 1987.  The veteran stated that 
he was informed those records had been destroyed.  A March 
2001 letter from Jefferson Hospital indicated that treatment 
records pertaining to the dates requested could not be 
located.  Records from the VAMC in Philadelphia were obtained 
dating from 1990 to 1994.  No records prior to 1990 were on 
file.  There is no indication of additional relevant medical 
evidence that the RO has not obtained, or attempted to 
obtain.

Finally, although the veteran has not been afforded a VA 
examination in conjunction with this claim, the Board finds 
that, for reasons described in further detail below, such 
examination is not "necessary" in light of the provisions 
of 38 U.S.C.A. § 5103A(d) (West Supp. 2002).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a December 2001 
letter.  See 38 U.S.C.A. § 5103A (West 1991 & Supp. 2002).  
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection for Lupus

Factual Background

Service medical records are silent with regard to any 
treatment for complaints or symptoms related to a skin 
disorder.  In a June 1968 report of medical history, the 
veteran denied having any skin diseases.  Service personnel 
records indicate that the veteran served in Vietnam during 
his period of active service.

In a consent form submitted by the veteran in order for the 
RO to obtain private treatment records, the veteran first 
reported receiving treatment for skin rashes in 1978.  These 
records are not of record because, as noted above, the 
treatment provider reported these records had been destroyed.

VA treatment records dated from November 1991 to March 1994 
reported that the veteran continued to seek treatment for a 
skin disorder diagnosed as discoid lupus erythematosus.  The 
treatment notes indicated that the condition was chronic, but 
did not offer any opinions as to the etiology of the 
veteran's skin disorder, nor did these records note a date of 
onset for the disorder.

A July 2000 letter, from the veteran's private physician, 
indicated that he had been treating the veteran on a monthly 
basis since December 1993.  The physician noted the veteran 
was being treated for discoid lupus erythematosus, which was 
diagnosed in 1986.  The physician stated that the veteran had 
been evaluated at other medical facilities "in the past" 
for similar skin complaints prior to his diagnosis.  Finally, 
the physician reported that "[the veteran felt] these rashes 
occurred after service in the military."

The veteran testified before a Member of the Board at a 
hearing held at the RO in October 2002.  He stated that he 
believed his skin condition was a result of mosquito bites he 
got in Vietnam.  He indicated "anything" in Vietnam could 
have given him lupus.  He reported that he felt his lupus was 
attributable to service because no one else in his family has 
lupus and he could not think of another reason why he would 
be the only one with that condition.  The veteran testified 
that he first noticed his skin condition about four or five 
years after service.  He stated that a VA doctor had told him 
that his skin condition was an "Agent Orange condition."

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following:  Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a grant of service 
connection for discoid lupus erythematosus.  The Board notes 
that the service medical records are silent for treatment of 
complaints or symptoms related to a skin disorder.  In a June 
1968 report of medical history, completed by the veteran at 
that time, he did not report any skin diseases.

The earliest evidence of a skin disorder of record is the 
July 2000 letter from the veteran's private physician noting 
that he was diagnosed with the condition at issue in 1986.  
The Board notes that the veteran's physician referred to 
treatment "in the past."  However, there is no indication 
from the physician whether he had seen previous treatment 
records or was relying on the veteran's reported history.  In 
addition, the private physician, in the July 2000 letter, 
does not link the veteran's condition to service.  He merely 
states the veteran's belief that "these rashes occurred 
after service in the military."  Thus, there is no competent 
medical opinion of record that relates the veteran's current 
diagnosis to service.

The Board notes the veteran's contention that his skin 
disorder was caused by Agent Orange exposure.  While exposure 
to Agent Orange is conceded given service in Vietnam, discoid 
lupus erythematosus is not one of the enumerated diseases 
associated with Agent Orange exposure.  Although a VA 
physician may have informed the veteran, as he has testified, 
that the disease is related to Agent Orange exposure, there 
is no statutory basis underlying this assertion and the 
evidence of record does not provide a basis for otherwise 
relating the claimed disorder to his period of service.  
Accordingly, without any competent evidence of a nexus 
between the claimed disorder and the veteran's service, there 
is no basis for a grant of service connection for discoid 
lupus erythematosus.

Additionally, the Board finds that VA's expanded duty to 
assist under VCAA does not warrant additional development for 
a nexus opinion.  The Board notes that the earliest treatment 
referred to by the veteran took place in 1978.  A physician 
would review the same record as summarized above, which does 
not show discoid lupus erythematosus until approximately ten 
years after service.  Inasmuch as there is no competent 
medical evidence that suggests that the veteran's discoid 
lupus erythematosus may be associated with his period of 
service, the Board finds that a nexus opinion at this point 
in time is not warranted since it would be speculative, at 
best, given the number of years between service and the 
initial post-service findings.  See 38 U.S.C.A. § 
5103A(d)(nexus opinion necessary if needed to make a decision 
in the claim); Charles v. Principi, No. 01-1536 (U.S. Vet. 
App. Oct. 3, 2002).  


III.  Service Connection for Bilateral Hearing Loss

Factual Background

Service medical records indicate that, at the January 1966 
entrance examination, puretone thresholds were as follows:

 

An August 1967 service medical record indicates the veteran 
was treated for complaints related to the right ear.  Otitis 
was noted to be minimal.  Decreased hearing was noted in the 
right ear.  The note indicated the veteran should have an 
audiology examination, which was, apparently, not done.  A 
June 1968 service medical record indicated the veteran 
complained of an earache and difficulty hearing.  The ears 
were noted to be normal.

Service personnel records indicate that the veteran's 
military occupational specialty (MOS) was military policeman 
(MP).  These records also indicate that the veteran received 
the Vietnam Service Medal and the Vietnam Campaign Medal.

At the June 1968 separation examination, puretone thresholds 
were as follows:

 

On his June 1968 report of medical history, the veteran 
stated that he had trouble hearing.

A December 2001 private audiogram showed puretone thresholds 
were as follows:

 

Speech recognition scores were 80 percent in the right ear 
and 60 percent in the left ear.

The veteran testified before a Member of the Board at a 
hearing held at the RO in October 2002.  He stated that he 
had been a combat MP in Vietnam.  He indicated that he had 
experienced noise exposure during combat.  The veteran 
reported that he had applied to the Philadelphia Police 
Academy, after service, in 1968.  He testified that he had 
been told that the examination conducted in conjunction with 
this application showed hearing loss in both ears.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is at least in equipoise with 
regard to the veteran's claim for service connection for 
bilateral hearing loss.  The reasons follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The veteran currently has a level of hearing loss that is 
considered a disability for VA compensation purposes.  His 
auditory threshold is greater than 40 decibels at three 
frequencies bilaterally.  In addition, he has speech 
recognition scores of 80 percent in the right ear and 60 
percent in the left ear.  See 38 C.F.R. § 3.385.

The issue is whether the veteran's bilateral hearing loss had 
its onset, or is otherwise related to service.  The Board 
recognizes that there are no definitive medical opinions of 
record linking the veteran's hearing loss to service.  
However, service medical records indicate a decrease in 
hearing acuity, in addition to complaints made by the veteran 
related to hearing.  Further testing to evaluate the problems 
with his ears was also recommended during service, suggestive 
of the presence of some form of pathology.  The Board also 
notes that the veteran's MOS was that of a military 
policeman.  The veteran stated at his October 2002 hearing 
that he engaged in situations involving exposure to loud 
noises while in Vietnam.  In addition, the veteran testified, 
at his October 2002 hearing, that he was told he had hearing 
loss during a 1968 examination conducted in conjunction with 
his application to the Philadelphia Police Academy.  While 
the veteran is not competent to testify as to any medical 
opinions or findings contained in this 1968 examination 
report, he is competent to testify to as to the existence of 
records pertinent to his claim.

The Board is aware that the 1968 report from the Philadelphia 
Police Academy, which was referred to by the veteran, is not 
of record.  However, based on the evidence of record, the 
Board sees no need to delay adjudication of this claim for 
further development as the Board finds that the inservice 
findings of a hearing deficit, and reported hearing 
complaints noted in service, in conjunction with the 
veteran's duties during service and other aspects of his 
service experience place the evidence at least in equipoise.  
See 38 U.S.C.A. § 1154(a); see also Gilbert v. Derwinski, 1 
Vet. App. at 53.  The fact that there may be a record 
obtainable through the Philadelphia Police Academy reinforces 
the notion that there is a reasonable doubt in this case as 
to whether the veteran's hearing loss had inservice origins.  
As any doubt must be resolved in the veteran's favor, service 
connection for bilateral hearing loss is granted.  See 38 
U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 2001).


ORDER

Entitlement to service connection for discoid lupus 
erythematosus is denied.

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

